DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission of amendment of Specification, filed on 09/08/2022, is acknowledged. Applicants’ amendment of the claim, filed on 09/08/2022, in response to the rejection of claims 1, 4, 7, 13, and 17 from the non-final office action (06/09/2022), by amending claims 1 and 13-14 is entered and will be addressed below.

Election/Restrictions
Claims 8-10, 14, and 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A and C-D, A5-A6, there being no allowable generic or linking claim.

Claim Interpretations
The “each side of the mask sheet” of claims 1 and 13, this may include three sides mask sheet (triangle shape), and five or more sides (pentagon, hexagon, etc.). The “each side of the mask sheet” in claims 1 and 13 is understood as “each side of the multiple sides of the mask sheet” antecedent by “the mask sheet is in a frame structure formed by enclosing multiple sides”. 

Applicants’ Specification does not disclose where the opening or opening patterns are. Therefore, the claim will be examined inclusive opening pattern within the convex structure only, or opening pattern outside of the convex structure.

The “the mask sheet is in a frame structure with an open center“, this is considered that either the mask sheet or the frame structure has an open center.

The “all of the plurality of convex structures are not provided in the open center of the frame structure, … each side of the mask sheet has a middle portion and a connecting portion at each end of the middle portion that intersects another side, a size of the middle portion of the each side is substantially equal to a size of the connecting portion of the each side, and the plurality of the convex structures protruding from the first surface of each side are located in the middle portion of the side” does not exclude some convex structure locate in the connecting portion (corner region).

After Applicants’ clarification of touch plate is labeled as 400, along with “it is aligned, and then a touch plate moves downward and presses the glass”, it becomes clear that the convex structure 310 to facing toward the substrate side (and the touch plate side) of the mask 200. It appears the convex structures are for alignment purpose and the “a maximum distance between top of the plurality of convex structures and the first surface of the mask sheet is 120 [Symbol font/0x6D]m” is to be less than the thickness of the glass substrate. However, the claim may include the same or a different purpose, as long as it has the same structure.

The examiner also notices that the substrate 300 does not abut to the convex structure 210 (see Fig. 1), it appears the alignment is for rough alignment and allowing a minor movement in each direction. If Applicants disagree, Applicants are welcome to comment and elaborate the inventive concept and criticality of various aspect of the claim, particularly “each side of the mask sheet has a middle portion and a connecting portion at each end of the middle portion that intersects another side, a size of the middle portion of the each side is substantially equal to a size of the connecting portion of the each side, and the plurality of the convex structures protruding from the first surface of each side are located in the middle portion of the side”.

The “wherein th

The “the mask sheet is in a frame structure formed by enclosing multiple sides” of claims 1 and 15, this includes two or more sides of a rectangular or non-rectangular frame. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly amended limitation “each side of the mask sheet has a middle portion and a connecting portion at each end of the middle portion that intersects another side, a size of the middle portion of the each side is substantially equal to a size of the connecting portion of the each side, and the plurality of the convex structures protruding from the first surface of each side are located in the middle portion of the side” in independent claims 1 and 13 does not have support in Applicants Specification.
Furthermore, Applicants’ Specification describes “The drawings are merely exemplary illustrations of the present disclosure and are not necessarily drawn to scale” ([0027]).

Claims 1, 4, 7, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended limitation “each side of the mask sheet has a middle portion and a connecting portion at each end of the middle portion that intersects another side, a size of the middle portion of the each side is substantially equal to a size of the connecting portion of the each side, and the plurality of the convex structures protruding from the first surface of each side are located in the middle portion of the side”, the substantially equal is a relatively term. Note Applicants Fig. 1 is not to scale, and Fig. 1 shows each side has a different degree of “a size of the middle portion of the each side is substantially equal to a size of the connecting portion of the each side“, therefore, the exact ratio of the connecting portion and the middle portion is not clear. Furthermore, the boundary of the middle portion and the connection portion is not defined.

	This portion of claim 1 and 13 will be examined inclusive BRI, including a very small connection/corner portion.

Dependent claims 2-4, 7, and 17 are also rejected under USC 112(a) and 112(b) at least due to dependency to rejected claim 1 and 13, respectively.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 20080150414, hereafter ‘414), in view of Bae et al. (KR 100861267, hereafter ‘267) and RASCHKE et al. (US 20180247845, hereafter ‘845).
‘414 teaches some limitations of:
Claim 1: Shadow Mask Apparatus (title), The substrate holder 200 includes a second base plate 210, second position alignment portions 220, second hole patterns 230 and substrate fixing portions 240 (Fig. 1, [0049], 2nd sentence, therefore the substrate holder 200 functions as the shadow mask, the claimed “A mask sheet, comprising: a first surface, a second surface, and a plurality of convex structures that protrude from the first surface of the mask sheet”, the substrate fixing portions 240 at four corners is the claimed “a plurality of convex structures”); 
The shadow mask frame 100 includes a first base plate 110, first position alignment portions 120 and first hole patterns 130. The substrate holder 200 includes a second base plate 210, second position alignment portions 220, second hole patterns 230 and substrate fixing portions 240 ([0049], the claimed “wherein: the mask sheet is in a frame structure with an open center formed by enclosing multiple sides”, note the dash-line of the second position alignment portions 220 protrudes downward, not upward, see [0050]);
 The substrate fixing portions 240 are respectively formed on corner zones, i.e., four corner zones ([0051], 2nd sentence, the claimed “all of the plurality of convex structures are not provided in the open center of the frame structure, protrude from the first surface of each side of the mask sheet and are around the open center of the frame structure”).
Claim 13: Shadow Mask Apparatus (title), The substrate holder 200 includes a second base plate 210, second position alignment portions 220, second hole patterns 230 and substrate fixing portions 240 (Fig. 1, [0049], 2nd sentence, therefore the substrate holder 200 functions as the shadow mask, the claimed “A mask component, comprising“):
The shadow mask frame 100 includes a first base plate 110, first position alignment portions 120 and first hole patterns 130. The substrate holder 200 includes a second base plate 210, second position alignment portions 220, second hole patterns 230 and substrate fixing portions 240 ([0049], the claimed “a mask frame and a mask sheet, the mask sheet being disposed on the mask frame”, the substrate holder 200 functions as the shadow mask sheet and “wherein: the mask sheet has a first surface and a second surface, the first surface of the mask sheet facing away from the mask frame, the second surface of the mask sheet facing towards the mask frame” and “the mask sheet is in a frame structure with an open center formed by enclosing multiple sides”), 
The substrate fixing portions 240 are respectively formed on corner zones, i.e., four corner zones ([0051], 2nd sentence, the claimed “and a plurality of convex structures protruding from the first surface of the mask sheet” and “all of the plurality of convex structures are not provided in the open center of the frame structure, protrude from the first surface of each side of the mask sheet and are around the open center of the frame structure”).

‘414 further teaches that the substrate 300 may be a transparent insulative substrate ([0075], 2nd sentence), The substrate fixing portions 240 are respectively formed on corner zones, i.e., four corner zones, of the second base plate 210 with a predetermined height, thereby providing a position, between the substrate fixing portions, in which the substrate 300 is placed on the substrate holder 200. The shape, number and position of the- substrate fixing portions 240 may be changed in various ways ([0051], 2nd and last sentences, note, other position has to be away from the corner region), The substrate holder 200 may be made of a metal material ([0061]) but not specific to the metal being magnetic material.
  
	‘414 does not teach the other limitations of:
	Claim 1: (1A) a magnetic material,
each of the plurality of convex structures has a hemispherical convex shape, a cross section of each of the plurality of convex structures is semi-circular, and a maximum distance between top of the plurality of convex structures and the first surface of the mask sheet is 120 [Symbol font/0x6D]m;
(1B) each side of the mask sheet has a middle portion and a connecting portion at each end of the middle portion that intersects another side, a size of the middle portion of the each side is substantially equal to a size of the connecting portion of the each side, and the plurality of the convex structures protruding from the first surface of each side are located in the middle portion of the side; and 
the plurality of convex structures are not provided on the first surface in the connecting portion of each side of the mask sheet.
Claim 13: (13A) and the mask sheet comprising a magnetic material,
each of the plurality of convex structures has a hemispherical convex shape, a cross section of each of the plurality of convex structures is semi-circular, and a maximum distance between top of the plurality of convex structures and the first surface of the mask sheet ranges is 120 [Symbol font/0x6D]m; 
(13B) each side of the mask sheet has a middle portion and a connecting portion at each end of the middle portion that intersects another side, a size of the middle portion of the each side is substantially equal to a size of the connecting portion of the each side; 
the plurality of the convex structures protruding from the first surface of each side are located in the middle portion of the side; and -6-

the plurality of convex structures are not provided on the first surface in the connecting portion of each side of the mask sheet.

‘267 is an analogous art in the field of Metal Mask (title), the metal mask 60 for manufacturing an organic EL display device according to the present invention includes holes 64 for depositing an organic light emitting material and metal masks having a cylindrical shape around the holes. 60. Embossings 62 formed on the surface (page 4, 2nd last paragraph) The electromagnet formation position in the evaporator is a corresponding position so as to accurately contact the projection formed in the alignment mask (page 5, 3rd paragraph), for the purpose of preventing the transparent substrate 50 from bending by magnetic force (page 5, 6th paragraph). ‘267 teaches that The position of the protrusion 62 is designed to avoid interference with the pattern when the metal mask 60 and the substrate are bonded to each other. In addition, the material of the protrusion 62 may be a magnet or a magnetic material, and a metal material may be used as the magnetic material (Fig. 6, page 5, 2nd paragraph, the metal material refers to the metal mask material), The protrusions 62 may have various shapes such as hemispherical shape in FIG. 9 … the heights of the protrusions 62 are the same as or larger than those of the partition wall 54 as described in FIG. 6, and are formed about 4 to 5 μm (page 6, 5th complete paragraph).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted magnetic metal mask material and with a hemispherical shape protrusions height about 4 to 5 μm, as taught by ‘267, as the fixing portion 240 of ‘414 (the limitations of 1A and 13A), for the purpose of preventing the transparent substrate 50 from bending by magnetic force, as taught by ‘267 (page 5, 6th paragraph) and suggested by ‘414 ([0051], 2nd and last sentences).

‘845 is an analogous art in the field of Substrate carriers, which are used particularly for processing semi-conductor substrates such as silicon wafers, shall hold at least one substrate safely thereby enabling its respectively their flawless processing. Hereby, horizontally aligned substrate carrier, so-called trays or carriers are typically used on whose surface at least one laminar substrate such as a semi-conductor wafer is placed and is processed in this position and/or is transported on the substrate carrier ([0002]). ‘845 teaches that Projections 9 projecting from the substrate carrier surface 2 are provided around the substrate receiving area 3. In the embodiment of FIG. 1, exactly one projection 9 is provided for each side of the substrate receiving area 3 so that the rectangular substrate receiving area 3 is surrounded by four projections 9. Thereby, a shifting of a substrate 4 in each direction can be prevented. In alternative embodiments, several projections 9 can be arranged for each side of the substrate receiving area 3 ([0041], i.e. no projections at corner), It has also proven advantageous if the projection is tapering pointed or rounded at one end facing away from the substrate carrier plate ([0027], therefore, “hemispherical convex shape” again), for the purpose of a secure support of the substrate and a simple, damage-free removal of the substrate from the substrate carrier when operating in a fast manner ([0004]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have re-arranged the substrate fixing portions 240 of ‘414 as several projections for each side without projections at the corner, as taught by ‘845 (the limitations of 1B and 13B), for the purpose of a secure support of the substrate and a simple, damage-free removal of the substrate from the substrate carrier when operating in a fast manner, as taught by ‘845 ([0004]) and suggested by ‘414 ([0051], 2nd and last sentences).

In case Applicants argue that neither ‘414 nor ‘845 teaches “a size of the middle portion of the each side is substantially equal to a size of the connecting portion of the each side“, it is an obvious selection of position as suggested by ‘414 ([0041]). Applicants’ Specification does not disclose criticality of the position of the plurality of convex structures.


The combination of ‘414, ‘267, and ‘845 also teaches the limitations of:
Claim 4: as the material of the protrusions 62 and metal mask can be the same magnetic material in ‘267, it can be made by “wherein the plurality of convex structures are formed using a stamping process” is a product by process claim.
	Claims 7 and 17: In alternative embodiments, several projections 9 can be arranged for each side of the substrate receiving area 3 (‘845, [0041], Fig. 1 shows equal number of of projection on each side, therefore, it would be obvious to use equal number of projections on each side, the claimed “wherein the plurality of convex structures protruding from the first surface of each side of the mask sheet are equal in number”).  
 Alternatively, Claims 1, 4, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘414, in view of ‘267, ‘845, and HIMESHIMA et al. (US 20010004469, hereafter ‘469).
In case Applicants argue that “the mask sheet is in a frame structure with an open center formed by enclosing multiple sides” has to be a single open center at the frame structure.

‘469 is an analogous art in the field of vapor-depositing a deposit for patterning while the shadow mask having reinforcing lines formed across its apertures is kept in contact with said spacers (abstract). ‘469 teaches that  it is preferable that the shadow mask uses a magnetic material as at least either the mask portion or the reinforcing lines, to be kept in contact with the spacers by magnetic force ([0100]), The preferable materials which can be used for the shadow mask include, though not limited to, metals such as stainless steel ([0099]). ‘469 also teaches that the shadow mask is fixed on a frame 34 to allow easy handling ([0081], 4th sentence, Fig. 4 shows the frame has a single open center).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have changed the shape  of the shadow mask frame 100 of ‘414 to the frame 34 of ‘469, for the purpose of easy handling, as taught by ‘469 ([0081], 4th sentence) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
  Alternatively, Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘414, ‘267, and ‘845 (optionally with ‘469), as being applied to claim 1 rejection above, further Reinhard (US 3190778, hereafter ‘778).
In case Applicants argue that stamping is not a product by process claim and none of the above reference teaches a stamping process.

‘778 is an analogous art in the field of Method Of Fabricating Masking Sheets (title) for vapor deposition (col. 4, line 35). ‘778 teaches that the simplest and perhaps the most obvious method of preparing such a mask consists of simply punching or stamping holes in a sheet of metal, foil in the desired arrangement (col. 1, lines 45-48).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted the stamping as the mask forming method of ‘414, as taught by ‘778, for the purpose of simplest mask forming method, as taught by ‘778 (col. 1, lines 45-48).

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are convincing in light of the new grounds of rejection above. 
In regarding to 112(a) rejection, Applicants’ amendment does not overcome the 112(a) issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 100778512 is cited dual protrusions having very small gap (Figs. 4a-b). 

US 20170133593 is cited for protruding units 517 on two sides of frame (Fig. 10, read into at least claim 1). US 20190203334 is cited for smooth welding pad protrude from mask and mask frame (Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716